People v Brunson (2016 NY Slip Op 07992)





People v Brunson


2016 NY Slip Op 07992


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


1814/12 2303 2324/13 2302

[*1]The People of the State of New York, Respondent,
vHakim Brunson, also known as Shakim Brunson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Judgments, Supreme Court, New York County (Jill Konviser, J.), rendered July 29, 2014, convicting defendant, upon his guilty pleas, of burglary in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of two to four years, unanimously affirmed.
The court properly exercised its discretion in denying defendant's motion to vacate his guilty plea under his burglary indictment (see generally People v Frederick , 45 NY2d 520 [1978]). Defendant's claims of innocence were contradictory or unfounded, and his claim that he was mentally unfit to take the plea due to his alleged failure to take prescribed antipsychotic
medication was refuted by the plea allocution and the court's recollection of defendant's demeanor.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK